In the

United States Court of Appeals
               For the Seventh Circuit

No. 12-1084

U NITED S TATES OF A MERICA,
                                                 Plaintiff-Appellee,
                                v.

F REDDY S. A LEXANDER,
                                              Defendant-Appellant.


            Appeal from the United States District Court
                   for the Central District of Illinois.
          No. 3:11-cr-30026-SEM—Sue E. Myerscough, Judge.



  S UBMITTED F EBRUARY 21, 2013—D ECIDED M ARCH 11, 2013




 Before EASTERBROOK, Chief           Judge,     and   BAUER     and
HAMILTON, Circuit Judges.
  P ER C URIAM. Freddy Alexander pled guilty to pos-
sessing cocaine with intent to distribute. See 21 U.S.C.
§ 841(a)(1). Over Alexander’s objection, the sentencing
judge concluded that Alexander’s total offense level
under the Sentencing Guidelines should include an
upward adjustment of six levels for assaulting a police
officer in a manner that created a substantial risk of
2                                              No. 12-1084

serious bodily injury. See U.S.S.G. § 3A1.2(c). After cal-
culating a guideline range of 108 to 135 months in
prison based on a total offense level of 29 and a criminal
history category of III, the judge imposed a sentence of
108 months. Alexander now appeals, renewing his ob-
jection to the application of § 3A1.2(c). We affirm
the sentence.
  Alexander boarded an Amtrak train in Chicago
carrying a large amount of cocaine. When he disem-
barked in Springfield, police officers were waiting for
him. The officers ordered Alexander to place his
hands on a brick wall and proceeded to search him
for weapons. After initially complying and submitting
to a pat-down, Alexander turned and swung a right
hook at the searching officer, Lieutenant Steil, striking
him on the left side of his head behind the ear. Alexander
followed with a left hook, but Lt. Steil ducked the blow
and wrestled Alexander to the ground. Alexander con-
tinued struggling, got back on his feet, and began run-
ning. He did not get far before a police dog caught
up and subdued him. He then surrendered to the police.
  A probation officer concluded that Alexander’s
punches had posed a substantial risk of serious bodily
injury to Lt. Steil, and the probation officer recom-
mended in the presentence report a six-level upward
adjustment under U.S.S.G. § 3A1.2(c)(1). Alexander
objected, arguing that his punches had not seriously
threatened harm to Lt. Steil. At Alexander’s sentencing
hearing Lt. Steil testified that he had suffered only minor
injuries — a sore neck from Alexander’s punch and
No. 12-1084                                                3

scraped knees from tackling him — and did not require
medical attention.
  The district court overruled Alexander’s objection,
explaining that § 3A1.2(c)(1) applies to substantial risk
of serious injury and does not require that the defendant
actually have inflicted serious injury. See id. cmt. n.4(B)
(“ ‘Substantial risk of serious bodily injury’ includes
any more serious injury that was risked, as well as
actual serious bodily injury . . . if it occurs.”). The court
added that this adjustment is not limited to situations
involving the use of a weapon, citing as an example
our non-precedential decision in United States v. Irving,
431 F. App’x 513 (7th Cir. 2011). In that case we upheld
the adjustment where the defendant had shoved a
police officer down a flight of icy concrete stairs and
afterward bit him. Id. at 514. At Alexander’s sentencing
the district court did not elaborate orally on its con-
clusion that the punches had created a substantial risk
of serious harm to Lt. Steil, though the court later
prepared a statement of reasons adopting the probation
officer’s rationale for applying the adjustment.
  The Sentencing Guidelines give primary responsibility
to the district court for decisions such as this, where
evaluating the risk of serious injury may depend on
many factual details of the confrontation. We will
overturn the district court’s determination that
Alexander created a substantial risk of serious bodily
injury only if we find clear error. See United States v.
White, 222 F.3d 363, 376 (7th Cir. 2000). The Sentencing
Guidelines define “serious bodily injury” as “injury
4                                                 No. 12-1084

involving extreme physical pain or the protracted im-
pairment of a function of a bodily member, organ, or
mental faculty; or requiring medical intervention such
as surgery, hospitalization, or physical rehabilitation.”
U.S.S.G. § 1B1.1 cmt. n.1(L).
  Alexander contends that the judge should not have
relied on Irving because he did not bite Lt. Steil and the
risk from his punch was something less than a long
fall down icy stairs. We assume that is so, but Irving
(which again was not a precedential opinion) did not
set the floor for applying § 3A1.2(c). We have noted
previously that appellate judges are poorly suited to
second-guess a sentencing court’s evaluation of the
“myriad factors” that establish the level of injury a
victim suffered or risked suffering. United States v.
Hamm, 13 F.3d 1126, 1128 (7th Cir. 1994), quoting United
States v. Lancaster, 6 F.3d 208, 210 (4th Cir. 1993). Alexander
might have a stronger argument if he had thrown a
single punch and then stopped, see, e.g., Commonwealth
v. Alexander, 383 A.2d 887, 889 (Pa. 1978) (concluding as
a matter of state law that defendant’s single punch to
victim’s face did not show intent to cause “serious
bodily harm” because defendant had walked away
after punch), but he threw two punches to Lt. Steil’s
head, and he might well have attempted more if Lt.
Steil had not tackled him.
  Even one blow to the head, and even by an unarmed
person, can pose a substantial risk of serious injury
within the meaning of the Guidelines. We are not
holding or even suggesting that every swing of a fist
No. 12-1084                                              5

qualifies for the upward adjustment under § 3A1.2(c).
Applying the Guideline standard to the specific circum-
stances of a case is the responsibility of the district
judge. We hold that the district court did not clearly err
by applying the adjustment in this case, in which an
adult threw two punches aimed at a police officer’s
head. See United States v. Ashley, 141 F.3d 63, 69 (2d Cir.
1998) (concluding that district court did not clearly err
by applying § 3A1.2(c) to defendant who “kicked and
swung and fought with such ferocity that it took five
officers several minutes to subdue him”); United States
v. Mial, 454 F. App’x 161, 163 (4th Cir. 2011) (same,
where defendant knocked down officer, climbed on top
of him, and beat him); see also United States v. Webster,
500 F.3d 606, 607-08 (7th Cir. 2007) (reasoning that de-
fendant’s five punches and five kicks to victim’s head
caused not only “serious bodily injury,” as defined in
Application Note 1(L) to § 1B1.1, but also “permanent
disfigurement or life-threatening bodily injury” as de-
fined in Application Note 1(J)); United States v. Tindall,
519 F.3d 1057, 1059, 1061 (10th Cir. 2008) (same, where
defendant punched victim four or more times, causing
profuse bleeding from an arterial laceration in the back
of victim’s head).
 Accordingly, the judgment is A FFIRMED.




                          3-11-13